WILLIAM G. THIEL, Corporation Counsel Eau Claire County
You state:
      A rather perplexing situation has developed, of late, with respect to the collection of the second installments of property taxes by the Eau Claire County Treasurer. Apparently, in certain instances the City of Eau Claire sent out tax statements with respect to tax amounts some of which were not equally divisible to two decimal places, reflecting an initial payment of one-half penny or one penny less than what would constitute an equivalent payment to that of the second installment. My County Treasurer is, accordingly, assessing interest.
You also state that you have been asked questions concerning the validity of the imposition of interest in these instances; and as a result you have issued an opinion to the county treasurer, and you have enclosed a copy of that opinion. Section71.03 (2) and (4), Stats., provides for semiannual payment of property taxes and for imposition of interest on delinquent taxes.1 *Page 362 
That opinion indicates that you have done considerable research on this question. You have concluded that it is appropriate for the county treasurer to hold that under-payment, upon first installment, of one-half cent should not be considered to subject a landowner to interest or penalties. I agree with your conclusion. You have relied principally upon the case of Randallv. Dailey, 66 Wis. 285, 288, 28 N.W. 352 (1886), which involved an administrative error of twenty-five cents in taxes and where the court said "this is too trifling and small a sum to be regarded in deciding upon the legality of the payment in full of the taxes for which the land was afterwards sold."
I concur with this reasoning. I commend you for the considerable research you have obviously done on this question. Semiannual tax payments in amounts varying by one cent are "equal installments" within the meaning of sec. 74.03 (2), Stats. Such a trivial variation does not justify the assessing of interest by a county treasurer under sec. 74.03 (4), Stats.
BCL:JEA
1 74.03 (2) SEMIANNUAL PAYMENTS. Each and every person or corporation charged with real estate taxes on a tax roll in the hands of the town, city or village treasurer shall pay to such treasurer the full amount thereof on or before the last day of February next following the receipt of such tax roll by such treasurer, or he may pay the same in 2 equal instalments as follows:
      (a) The first instalment shall be paid to the town, city or village treasurer on or before January 31. The governing body of any town, village or city may by resolution adopted by two-thirds of its membership not later than December 15 of the preceding year, fix a later date for the payment of the first instalment, which may be at a date not later than the last day of February. The resolution shall remain in effect for each subsequent year until repealed by the governing body by resolution adopted by a majority of its membership. A repealing resolution shall not take effect until 75 days after its adoption.
      (b) The second instalment shall be paid to the county treasurer, except as provided in subs. (6) and (10), without interest on or before July 31 next succeeding.
      (c) Such first instalment shall not be less than $20 if the total tax exceeds $20, nor less than the total amount of the tax if the same does not exceed $20. In towns this paragraph shall apply to the total tax levied against any one person and not to individual parcels or descriptions
. . . .
      (4) Delinquent first instalment; interest. If the first instalment of the real estate taxes or special assessments so charged is not paid on or before January 31, the whole amount of such real estate taxes or special assessments shall become due and payable and shall be collected, together with unpaid personal property taxes, on or before the last day of February by the town, city or village treasurer. All such taxes and assessments remaining unpaid on March 1 are delinquent and shall be returned to the county treasurer as provided in s. 74.17. Such taxes shall be collected by the county treasurer with interest at the rate of one percent per month or fraction thereof from January 1 next preceding. *Page 363